Case 1:19-cv-03262-LTB-KLM Document 1 Filed 11/18/19 USDC Colorado Page 1 of 3




                                   IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF COLORADO

  DAVE KIMES,                                        §
                                                     §
            Plaintiff,                               §
                                                     §
                                                     §               Case No. 1:19-cv-03262
  v.                                                 §
                                                     §
                                                     §
  BC SERVICES, INC.,                                 §
                                                     §
            Defendant.                               §




                      DEFENDANT BC SERVICES, INC.’S NOTICE OF REMOVAL


           COMES NOW, Defendant BC Services Inc., (“BCS”) and files its Notice of Removal as

 follows:

           1.        Plaintiff DAVE KIMES filed his state-court Complaint on October 23, 2019 in the

 District Court of Larimer County, Colorado located at 201 Laporte Ave, Fort Collins, CO 80537.

           2.        This is a civil action based on Plaintiff’s contention that Defendant violated the Fair

 Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”). This case is still pending in

 state court.

           3.        Removal is proper because this case involves a federal question—an alleged

 violation of the FDCPA. This entire suit is removable under 28 U.S.C. § 1441(a).

           4.        Venue is proper in this district under 28 U.S.C. 1441(a) because the state court

 where the suit has been pending is located in this district.

           5.        Removal is timely pursuant to 28 U.S.C. § 1441(b) because BCS has filed its Notice

 of Removal within 30 days of receipt of Plaintiff’s state-court Complaint.


 DEFENDANT’S NOTICE OF REMOVAL                                                                   Page 1 of 3
 399.0003- Federal Court Removal
Case 1:19-cv-03262-LTB-KLM Document 1 Filed 11/18/19 USDC Colorado Page 2 of 3




           6.        Pursuant to U.S.C. § 1441(a), a copy of all process, pleadings, documents, and

 orders in this case have been attached as Exhibit A.

           7.        A copy of this Notice of Removal has been sent to Plaintiff and will be filed with

 the clerk of the District Court of Larimer County, Colorado.

           8.        Plaintiff requested a jury trial in the state court matter.

           WHEREFORE, BCS respectfully requests that this Court assume full jurisdiction over the

 proceeding as provided by law.




 Dated: November 18, 2019.                             Respectfully submitted,

                                                       MALONE FROST MARTIN PLLC

                                                       /s/ Robbie Malone
                                                       ROBBIE MALONE
                                                       Texas State Bar No. 12876450
                                                       Email: rmalone@mamlaw.com
                                                       EUGENE XERXES MARTIN, IV
                                                       Texas State Bar No. 24078928
                                                       Email: xmartin@mamlaw.com
                                                       MALONE FROST MARTIN PLLC
                                                       NorthPark Central, Suite 1850
                                                       8750 North Central Expressway
                                                       Dallas, Texas 75231
                                                       P: (214) 346-2630 | F: (214) 346-2631

                                                       and

                                                       /s/ Brett Riley
                                                       Brett P. Riley #34025
                                                       P.O. Box 1317
                                                       Longmont, CO 80502
                                                       Email: legal@bcservice.com

                                                       COUNSEL FOR DEFENDANT
                                                       BC SERVICES, INC.



 DEFENDANT’S NOTICE OF REMOVAL                                                                 Page 2 of 3
 399.0003- Federal Court Removal
Case 1:19-cv-03262-LTB-KLM Document 1 Filed 11/18/19 USDC Colorado Page 3 of 3




                                   CERTIFICATE OF SERVICE
        This is to certify that a true and correct copy of the foregoing document has been
 forwarded via CM/ECF on this 18th day of November, 2019 to:
 Troy D. Krenning
 Law Office of Troy D. Krenning, LLC.
 640 E. Eisenhower Blvd., Suite 200
 Loveland, CO 80537
 Email: troy@krenninglaw.com


                                               /s/ Robbie Malone
                                               Robbie Malone




 DEFENDANT’S NOTICE OF REMOVAL                                                           Page 3 of 3
 399.0003- Federal Court Removal
